         Case 6:19-cv-00041-MK        Document 1      Filed 01/10/19          Page 1 of 7
r
                                                          FILED 10 .JAH '1912:SB LISBC-ORI


    1   Peter Strojnik,
        2375 East Camelback Road Suite 600
    2   Phoenix, Arizona 85016
    3   Telephone: (602) 524-6602
        ps@strojnik.com
    4
                                UNITED STATES DISTRICT COURT
    5
                                     DISTRICT OF OREGON
    6
                                                            Case No: (£? ·, IC(.-cv- ooo'-l\ -   M\<._
    7

    8   Peter Strojnik,                                          VERIFIED COMPLAINT

    9                                        Plaintiff,          1. Americans with Disabilities
                                                                                Act
IO
                                                                   2. Discrimination in Public
11                           vs.                                      Accommodations (State
                                                                               Law)
12      VIP'S Hotels, Inc dba The Grand Hotel                            3. Negligence
13
                                                                  JURY TRIAL REQUESTED
14                                         Defendant.

15
        I. Plaintiff brings this action pursuant to the (I) Americans with Disabilities Act, 42
16
           U.S.C. §12101 et seq. and corresponding regulations, 28 CFRPart 36 and Department
17
           of Justice Standards for Accessible Design ("ADA"), (2) Oregon revised statutes, §§
18
           659AI03 et seq ("ORS") and (3) common law of negligence per se.
19
                                                PARTIES
20
        2. Plaintiff Peter Strojnik is a veteran and a disabled person as defined by the ADA and
21
           ORS.
22
        3. Plaintiff is a single man currently residing in Maricopa County, Arizona. Plaintiff is
23
           and, at all times relevant hereto has been, legally disabled by virtue of a severe right-
24
           sided neural foraminal stenosis with symptoms of femoral neuropathy, prostate cancer
25
           and renal cancer, degenerative right knee and is therefore a member of a protected
26
           class under the ADA and ORS.
27
        4. Plaintiff suffers from physical impairments described above which impairments
28         substantially limit his major life activities. Plaintiff walks with. difficulty and pain
         Case 6:19-cv-00041-MK        Document 1      Filed 01/10/19    Page 2 of 7
r



    1      and   reqmres    compliant mobility       accessible   features   at places   of public

    2      accommodation. Plaintiff's impairment is constant, but the degree of pain is episodic

    3      ranging from dull and numbing pain to extreme and excruciating agony.

    4   5. Defendant, owns, operates leases or leases to a lodging business ("Hotel") located at
           201 Liberty Street SE, Salem, Oregon which is a public accommodation pursuant to
    5
           42 U.S.C. § 12181(7)(A) and ORS which offers public lodging services See 28 CFR
    6
           §36.104 and a listing of public accommodations in 42 U.S.C. §12181(7) and ORS.
    7
                                             JURISDICTION
    8
        6. District Court has jurisdiction over this case or controversy by virtue of 28 U.S.C. §§
    9
           28-1331 and 42 U.S.C. § 12188 and 28 U.S.C. § 1367.
10
        7. Plaintiff brings this action as a private attorney general who has been personally
11
           subjected to discrimination on the basis of his disability, see 42 U.S.C. § 12188 and
12         28 CFR §36.501.
13      8. This Court has continuing subject matter jurisdiction by virtue of, inter alia,
14         Plaintiff's claim for equitable nominal damages.
15      9. Venue is proper pursuant to 28 U.S.C. § 1391.

16      10. The ADAAG violations in this Verified Complaint relate to barriers to Plaintiffs

17         mobility. This impairs Plaintiff's full and equal access to the Hotel which, in tum,

18         constitutes discrimination satisfying the "injury in fact" requirement of Article III of
           the United States Constitution.
19
        11. Plaintiff is deterred from visiting the Hotel based on Plaintiff's knowledge that the
20
           Hotel is not ADA or ORS compliant as such compliance relates to Plaintiff's
21
           disability.
22
        12. Plaintiff intends to visit Defendant's Hotel at a specific time when the Defendant's
23
           noncompliant Hotel becomes fully compliant with ADAAG; just as a disabled
24
           individual who intends to return to a noncompliant facility suffers an imminent injury
25
           from the facility's existing or imminently threatened noncompliance with the ADA, a
26         plaintiff who is deterred from patronizing a store suffers the ongoing actual injury of
27         lack of access to the Hotel.
28


                                                 2
               Case 6:19-cv-00041-MK          Document 1      Filed 01/10/19   Page 3 of 7
/i   I'




          1                                          COUNT ONE
      2                          Violation of Plaintiff's Civil Rights under the ADA

          3   13. Plaintiff realleges all allegations heretofore set forth.

      4       14. By virtue of his disability, Plaintiff requires an ADA compliant lodging facility
                 particularly applicable to his mobility, both ambulatory and wheelchair assisted.
          5
              15. Plaintiff intended to vacation in Oregon and therefore, reviewed vacation booking
          6
                 websites as documented in Addendum A.
          7
              16. Air booking websites took Plaintiff to third party hotel booking websites as
          8
                 documented in Addendum A.
          9
              17. Plaintiff became aware that third party booking websites disclosed general availability
     10
                 and description of Defendant's Hotel. Third Party booking websites referenced here
     11
                 are more fully documented in Addendum A which is by this reference incorporated
     12          herein.
     13       18. Third party booking websites failed to identify and describe mobility related
     14          accessibility features and guest rooms offered through its reservations service in
     15          enough detail to reasonably permit Plaintiff to assess independently whether
     16          Defendant's Hotel meets his accessibility needs as more fully documented in

     17          Addendum A.

     18       19. Third party booking websites also failed to make reservations for accessible guest
                 rooms available in the same manner as individuals who do not need accessible rooms.
     19
                 See Addendum A.
     20
              20. Thereafter, Plaintiff became aware that Defendant's 1st party booking website failed
     21
                 to identify and describe mobility related accessibility features and guest rooms offered
     22
                 through its reservations service in enough detail to reasonably permit Plaintiff to
     23
                 assess independently whether Defendant's Hotel meets his accessibility needs as more
     24
                 fully documented. See\ Addendum A.
     25
              21. Plaintiff also became aware that Defendant's 1st party booking website failed to make
     26          reservations for accessible guest rooms available in the same manner as individuals
     27          who do not need accessible rooms. See Addendum A.
     28


                                                          3
              Case 6:19-cv-00041-MK        Document 1      Filed 01/10/19    Page 4 of 7
Ii
     I




         1   22. Because third and first party booking agents failed to identify and describe mobility

         2      related accessibility features and guest rooms offered through its reservations service

         3      in enough detail to reasonably permit Plaintiff to assess independently whether

         4      Defendant's Hotel meets his accessibility needs Plaintiff declined to book a room
                there and because Plaintiff was unable to make reservations for accessible guest
         5
                rooms available in the same manner as individuals who do not need accessible rooms,
         6
                Plaintiff declined to book a room there.
         7
             23. Plaintiff thereafter reviewed Defendant's online information relating to accessibility
         8
                or lack thereof, including in particular photographs of the amenities at the Hotel all as
         9
                more fully documented in Addendum A.
     IO
             24. Online information relating to accessibility or lack thereof disclosed Defendant's non-
     11
                compliance with architectural barriers to accessibility as more fully documented in
     12         Addendum A.
     13      25.Plaintiff visited the hotel on or about October 27, 2018 and noted additional ADA
     14         violations as more fully disclosed in Addendum A.
     15      26. Defendant has violated the ADA by denying Plaintiff equal access to its public

     16         accommodation on the basis of his disability as outlined above and as outlined in

     17         Addendum A.

     18      27. The ADA violations described in Addendum A relate to Plaintiffs disability and

     19         interfere with Plaintiffs full and complete enjoyment of the Hotel.

     20      28. The removal of accessibility barriers listed above is readily achievable.

     21      29. As a direct and proximate result of ADA Violations, Defendant's failure to remove

     22         accessibility barriers prevented Plaintiff from equal access to the Defendant's public

     23         accommodation.

     24
             WHEREFORE, Plaintiff prays for all relief as follows:
                    A. Relief described in 42 U.S.C. §2000a- 3; and
     25
                    B. Relief described in 42 U.S.C. § 12188(a) and (b) and, particularly -
     26
                    C. Injunctive relief order to alter Defendant's place of public accommodation to
     27
                       make it readily accessible to and usable by ALL individuals with disabilities;
     28
                       and

                                                       4
              Case 6:19-cv-00041-MK         Document 1       Filed 01/10/19   Page 5 of 7
.,   I




         1          D. Requiring the provision of an auxiliary aid or service, modification of a
         2              policy, or provision of alternative methods, to the extent required by

         3              Subchapter III of the ADA; and

         4          E. Equitable nominal damages; and

         5
                    F. For costs, expenses and attorney's fees; and
                    G. All remedies provided for in 28 C.F.R. 36.501(a) and (b).
         6
                                                   COUNT TWO
         7                              (Violation of ORS §§659.103 et seq)
         8
             30. Plaintiff realleges all allegations heretofore set forth.
         9
             31. Defendant has violated Oregon law by denying Plaintiff equal access to its public
     10
                accommodation on the basis of his disability as outlined above and in Addendum A.
     11
             32. Plaintiff has been injured by the unlawful discriminatory practices alleged in this
                                                 I
     12
                Complaint.
     13
             33.Pursuant to ORS, including§§ 659A.885, Plaintiff is entitled to -
     14
                a. injunctive and other equitable relief; and
     15
                b. damages sustained in the amount of $200; and
     16
                c. punitive damages.
     17
             WHEREFORE, Plaintiff demands judgment against Defendant as follows:
     18
                a. A Declaratory Judgment that at the commencement of this action Defendant was
     19
                    in violation of the specific requirements of the statute; and
     20
                d. A permanent injunction which directs Defendant to take all steps necessary to
     21
                    bring its Hotel into full compliance with the requirements set forth in ORS, and its
     22
                    implementing regulations, so that the facilities are fully accessible to, and
     23
                    independently usable by, disabled individuals as required by law, and which
     24
                    further directs that the Court shall retain jurisdiction for a period to be determined
     25
                    after Defendant certifies that its facilities are fully in compliance with the relevant
     26
                    requirements of the Statutes to ensure that Defendant has adopted and is following
     27

     28


                                                         5
      Case 6:19-cv-00041-MK         Document 1       Filed 01/10/19   Page 6 of 7




 1           an institutional policy that will m fact cause Defendant to remam fully m

 2           compliance with the law; and

 3      e. Damages in the amount of $200.00 per violation; and

 4      f. Punitive damages in an amount to be proven at trial; and

 5      g. The payment of costs of suit; and

 6      h. Order closure of the Defendant's Hotel until Defendant has fully complied with

 7           the ADA and ORS; and

 8      1.   The provision of whatever other relief the Court deems just, equitable and

 9           appropriate.

10                                         COUNT THREE
                                             Negligence
11

12   34. Plaintiff realleges all allegations heretofore set forth.

13   35. Defendant had a duty to Plaintiff to remove ADA and ORS accessibility barriers so
        that Plaintiff as a disabled individual would have full and equal access to the Hotel.
14
     36. Defendant breached this duty.
15
     3 7. Defendant's knowing and intentional discrimination against Plaintiff reinforces above
16
        forms of discrimination, causing Plaintiff damage.
17
     38.Defendant's knowing and intentional discrimination has relegated Plaintiff to an
18
        inferior status in society, causing Plaintiff damage.
19
     39.Defendant's knowing and intentional unfair and unnecessary discrimination against
20
        Plaintiff demonstrates Defendant's knowing and intentional damage to Plaintiff.
21   40. Defendant's breach of duty caused Plaintiff damages including, without limitation,
22      the feeling of segregation, discrimination, relegation to second class citizen status the
23      pain, suffering and emotional damages inherent to discrimination and segregation and
24      other damages to be proven at trial.
25   41. By violating Plaintiffs civil rights, Defendant engaged in intentional, aggravated and

26      outrageous conduct.

27   42. The ADA has been the law of the land since 1991, but Defendant engaged in a

28      conscious action of a reprehensible character, that is, Defendant denied Plaintiff his



                                                 6
      Case 6:19-cv-00041-MK         Document 1       Filed 01/10/19    Page 7 of 7




 1      civil rights, and cause him damage by virtue of segregation, discrimination, relegation
 2      to second class citizen status the pain, suffering and emotional damages inherent to

 3      discrimination and segregation and other damages to be proven at trial

 4   43.Defendant either intended to cause injury to Plaintiff or defendant consciously
        pursued a course of conduct knowing that it created a substantial risk of significant
 5
        harm to Plaintiff.
 6
     44. Defendant is liable to Plaintiff for punitive damages in an amount to be proven at trial
 7
        sufficient, however, to deter this Defendant and others similarly situated from
 8
        pursuing similar acts.
 9
     WHEREFORE, Plaintiff prays for relief as follows:
IO
            A. For finding of negligence; and
11
            B. For damages in an amount to be proven at trial; and
12          C. For punitive damages to be proven at trial; and
13          D. For such other and further relief as the Court may deem just and proper.
14                               REQUEST FOR TRIAL BY JURY
15
            Plaintiff respectfully requests a trial by jury in issues triable by a jury.
16
                                           VERIFICATION
17

18          I declare under penalty of perjury that the foregoing is true and correct to the best
     ofmy knowledge, information and/or belief.
19
            RESPECTFULLY SUBMITTED this 7th day of January, 2019.
20

21
                                                                                           ---
22
23
24
25
26
27

28


                                                 7
